IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT



 DANIEL WARREN,                                  : No. 118 MM 2018
                                                 :
                      Petitioner                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 JOSH SHAPIRO, KENNETH L. JOEL,                  :
 CALEB C. ENERSON,                               :
                                                 :
                      Respondents                :


                                          ORDER



PER CURIAM

       AND NOW, this 27th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief, the Petition for Writ of Prohibition, the Application for Relief in the

Nature of a Stay, and the Application for Leave to File a Response are DENIED.